 101308 NLRB No. 20QUADREX ENVIRONMENTAL CO.1It is undisputed that leads possess no other indicia of supervisoryauthority.Quadrex Environmental Company, Inc. and Oil,Chemical and Atomic Workers International
Union, AFL±CIO, Petitioner. Case 12±RC±7519July 31, 1992DECISION AND REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Acting Regional Director's Decision and
Direction of Election. The request for review is grant-
ed as it raises substantial issues warranting review.
Having carefully reviewed the entire record, we find,
contrary to the Acting Regional Director, that the field
service employees designated as ``leads'' are not statu-
tory supervisors. Accordingly, they shall be included in
the unit found appropriate.The Acting Regional Director based his conclusionthat leads are supervisors on his finding that they exer-
cise independent judgment in assigning work and over-
time, providing ``verbal'' evaluations of employees,
suspending employees for poor performance, and re-
solving grievances.1We find there is insufficient evi-dence, however, to support his finding that the leads
in question exercise independent judgment in perform-
ing those functions. Rather, they operate within param-
eters that have been defined by management.With respect to making assignments, the leads fol-low a detailed project plan that has been put together
by management. That plan provides a performance
schedule and the leads assign employees according to
staffing needs that have already been set by manage-
ment to provide the skills needed for the job. Thus, the
leads here serve in a manner similar to those in
McCullough Environmental Services, 306 NLRB 565(1992), as routine communicators of instructions. Like
the leads in McCullough, the Employer's leads assigntasks that are predetermined by management. As in
Hydro Conduit Corp., 254 NLRB 433, 436 (1981), theEmployer's leads carry out their jobs under the direc-
tion of management according to a schedule that has
been established by management. If the leads encoun-
ter nonroutine problems, they must report them. Under
such circumstances, employees lack sufficient discre-
tion to be statutory supervisors. Id. at 438. The Board
has previously noted that when employees have spe-
cific skills and management prepares a master schedule
based on those skills, assignment of daily jobs amounts
merely to routine implementation of orders. George C.Foss Co., 270 NLRB 232, 234 (1984). Here, as inSears, Roebuck & Co., 292 NLRB 753, 755 (1989),the leads' assignment of tasks to work crew employeesdemonstrates nothing more than the knowledge ex-
pected of experienced persons regarding which em-
ployees can best perform particular tasks.Although it is undisputed that leads possess somelimited authority to assign overtime when work falls
behind schedule, leads review the performance sched-
ule daily with management and explore ways to make
up any lags in the schedule. Management normally
makes all decisions regarding overtime assignments at
that point. Only if the need for overtime arises at the
last minute does the lead make an overtime assignment
without management's prior approval. Under such cir-
cumstances, which employee is selected for overtime
work is determined by that employee's specialization
(e.g., welding), and the lead immediately notifies man-
agement of the assignment by voice mail. In addition,
there is no evidence that leads have assigned such
emergency overtime with any degree of regularity.Over a period of time, field workers do not workadministratively with only a single lead. They may
work for 3 or 4 weeks on a crew with one lead and
work on another crew with another lead the next 3 or
4 weeks. Consequently, it is impractical to have a sin-
gle lead evaluate a field worker. Instead, each lead
gives ``verbal'' evaluations to the Employer's manager
of projects, who then completes a form used for per-
formance appraisals, career development, including
promotions, and salary planning. Normally a lead does
not make a recommendation on promotion of a field
worker. Indeed, there is no evidence that management
acts on the basis of the leads' evaluations, or that any
personnel actions whatsoever are based on those eval-
uations. ``[A]uthority simply to evaluate employees
without more is insufficient to find supervisory sta-
tus.'' Passavant Health Center, 284 NLRB 887, 891(1987).The Acting Regional Director correctly found thatleads possess the authority to order employees to leave
the worksite due to safety or work performance prob-
lems. He also found, however, that in such cir-
cumstances the lead would notify management of the
situation and management would determine independ-
ently, after conducting its own investigation, what, if
any, action should be taken. As in Somerset Welding& Steel, 291 NLRB 913, 914 (1988), the evidence in-dicates that leads lack ``authority to effectuate any ulti-
mate personnel decisions.'' Thus, we find with respect
to this factor that the Employer's leads lack the discre-
tion necessary to confer supervisory status.Leads are the first persons to receive complaints orgrievances from field employees. Unless, however,
those complaints involve such obvious, ministerial
matters as timesheet errors, the leads merely pass them
on to management for resolution. The leads' authority
to correct routine, ministerial errors is merely a clerical 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
function that does not demonstrate supervisory status.See John Cuneo of Oklahoma, 238 NLRB 1438, 1439(1978). Also, the leads' role in relaying employees'
complaints or grievances to management is merely that
of a conduit, and does not establish supervisory status.
Bowne of Houston, 280 NLRB 1222 (1986).In enacting Section 2(11) of the Act, Congressstressed that only persons vested with ``genuine man-
agement prerogatives'' should be considered super-
visors, as opposed to ``straw bosses, leadmen, ... and

other minor supervisory employees.'' Chicago MetallicCorp., 273 NLRB 1677, 1688 (1985) (citing S. Rep.No. 105, 80th Cong., 1 Sess. 4 (1947), affd. in relevantpart 794 F.2d 527 (9th Cir. 1986). Therefore, ``the
Board has a duty to employees... not to construe supervisory status too broadly
because the employee who is deemed a supervisor
is denied ... rights which the Act is intended to

protect.'' Id. at 1689 (footnote omitted). The bur-den of proving supervisory status is on the party
who alleges that it exists. California BeverageCo., 283 NLRB 328 (1987); Bowne of Houston,280 NLRB at 1223; Tucson Gas & Electric Co.,241 NLRB 181 (1979). The Board must judgewhether the record proves that an alleged super-
visor's role was other than routine communication
of instructions between management and employ-
ees without the exercise of any significant discre-
tion. McCullough Environmental Services, 306NLRB 565 (1992). A mere inference of independ-
ent judgment without specific support in the
record cannot be sustained. Sears, Roebuck &Co., 304 NLRB 193 (1991).Applying the foregoing standards to the facts of thiscase, we find insufficient support for the Acting Re-
gional Director's conclusion that the Employer's leads
are statutory supervisors. As the Board noted in Chi-cago Metallic Corp., supra at 1689, ``the exercise ofsome [alleged] supervisory authority in a merely rou-
tine, clerical, perfunctory, or sporadic manner'' does
not confer supervisory status on an employee. Accord-
ingly, the Acting Regional Director's conclusion that
leads are statutory supervisors is reversed, and the De-
cision and Direction of Election is amended specifi-
cally to include leads in the unit found appropriate.